Citation Nr: 0948603	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for a service-
connected right ankle disability, currently evaluated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1964 to August 1965. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Procedural history

In a February 1989 rating decision, the RO granted service 
connection for a right ankle disability, assigning a 10 
percent disability rating effective May 25, 1988.

In May 2006, the RO received the Veteran's claim of 
entitlement to an increased disability rating for the 
service-connected right ankle disability.  In the October 
2006 rating decision, the RO denied the Veteran entitlement 
to an increased disability rating.  In October 2006, the RO 
received the Veteran's notice of disagreement (NOD) as to the 
denial of an increased disability rating.  
In February 2007, a RO decision review officer (DRO) 
conducted a de novo review of the claim.  The DRO confirmed 
the RO's findings as to the right ankle disability.  The 
Veteran perfected his appeal by the timely filing of a 
substantive appeal (VA Form 9) in March 2007.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the claim 
must be remanded for further evidentiary development.

The Veteran was last afforded a VA examination in July 2006 
as to his service-connected right ankle disability.  The 
Veteran essentially contends that his service-connected 
disability has since increased in severity.  See, e.g., the 
Veteran's VA Form 9 dated March 2007.  In particular, the 
Veteran asserts that he experiences significantly more pain 
in his right ankle in cold weather and that he requires more 
pain medication since the July 2006 VA examination.  
Additionally, the Veteran reported that he was informed that 
he has arthritic spurs in his right ankle.  

Accordingly, the Board finds that a contemporaneous VA 
medical examination is warranted.  See Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in 
particular where it is contended that a service-connected 
disability has become worse]; see also Snuffer v. Gober, 10 
Vet. App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should request that the Veteran 
provide any recent medical examination 
and treatment records pertaining to his 
service-connected right ankle 
disability.  VBA should take 
appropriate steps to secure any records 
so identified and associate them with 
the Veteran's VA claims folder.

2.	VBA should then schedule the Veteran 
for an examination in order to 
determine the current severity of the 
service-connected right ankle 
disability.  The Veteran's VA claims 
folder should be forwarded to the 
examiner for review in connection with 
the examination. The report of the 
examination should be associated with 
the Veteran's VA claims folder.

3.	After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


